Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 6, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The evidence supports the conclusion that claimant was insubordinate in refusing to accompany her sales manager to the personnel office and by pushing and scratching the manager’s face. The record also establishes that claimant was belligerent to the manager. While claimant denied that she was verbally or physically abusive to her manager, this created only a question of credibility which was within the exclusive province of the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged— Roberts], 113 AD2d 997). Accordingly, the Board’s decision disqualifying claimant from receiving unemployment insurance benefits due to her misconduct was supported by substantial evidence (see, Matter of Valentin [American Museum of Natural History—Roberts], 103 AD2d 919).
Decision affirmed, without costs. Casey, J. P., Weiss, Mercare, Crew III, and Harvey, JJ., concur.